Citation Nr: 1703761	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967, with an additional period of active duty training from January 1960 to July 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent a VA examination to assess the severity of his service-connected PTSD in March 2013.  In a December 2016 appellate brief, the Veteran's representative asserted that the Veteran's PTSD has increased in severity and requested a new VA examination.  Given that the most recent VA psychological evaluation of record was conducted nearly four years ago, and there is an indication that the Veteran's disability may have worsened since that time, the Board finds that a remand is warranted to provide the Veteran with another VA examination.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Updated VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file outstanding VA treatment records dated February 2014 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for a higher rating for PTSD should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




